Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The petition for color drawings was accepted, obviating the objection to the drawings/specification.
	As noted in the previous action, the specification indicates that “antibody” includes various origins. However, Applicant has confirmed that the claimed antibody is human derived. As such, the broadest, reasonable interpretation of the claims is that the claimed antibodies are those where the claimed sequences are human.
	Regarding the prior art, Sebollela remains the closest prior art. Applicant confirms that the antibody claimed is the same as the antibody in Sebollela and so the prior art discloses that the claimed antibody was in public use prior to the effective filing date of the application.
	Nevertheless, the instant claims are directed to the nucleic acids encoding such an antibody. Using AAV vectors to ex	press nucleic acids was commonplace and would have been obvious to one of ordinary skill in the art in possession of such a nucleic acid. Yet, as also articulated in the previous office action, it is the initial burden of the Office to establish the facts supporting a rejection. Sebollela teaches the antibodies where panned from a library but does not disclose that Sebollela was in possession of the nucleic acids which encoded the antibody nor the identity of the “phage”. Provided with an amino acid sequence, it would also be trivial for the ordinary artisan to envisage the nucleic acid sequence which encoded such a sequence. However, the Examiner did not discover any art which discloses the sequence of either NUsc1 or the nucleic acids encoding such. Without this information, one simply could not envisage a single nucleic acid sequence which encoded the antibody.
	Thus, there is insufficient evidence to conclude that the claimed vector was in use at the time of filing. Further, there is insufficient information in the prior art to enable one of skill in the art to envisage the required sequences, a deficiency which is corrected by the instant application’s disclosure of the amino acids of the CDRs. Therefore, the evidence of record tends to support a conclusion that the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649